DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of group I in the reply filed on 5 October 2022 is acknowledged.  The traversal is on the grounds that there would no be a serious burden in searching the inventions together, arguing that the inventions are both classified in H03H, and that there would not be a burden in searching the inventions together.  This is not found persuasive because the invention of group I is classified in H03H9/02559, and the invention of group II is classified in H03H3/10. These are completely different classification areas. The mere fact that both classification areas are in H03H is irrelevant. There are hundreds of classification areas within H03H. While there are groupings of classification areas within H03H that would not necessarily carry a burden in being searched together, this is not the case for the inventions of groups I and II. The classification areas H03H9/02559 and H03H3/10 are sufficiently different from one another to place a serious burden in searching them together.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5 October 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castex et al. (US 2018/0159498).
With respect to claim 1, Castex et al. discloses a thin film surface acoustic wave (SAW) die (Fig 4), comprising: a high-resistivity substrate (item 410); a bonding layer (item 430) on the high-resistivity substrate (Fig 4); and a thin film piezoelectric island (items 420) on the bonding layer (Fig 4), wherein an edge of the thin film piezoelectric island is offset from an edge of the bonding layer (Fig 4).
With respect to claim 2, Castex et al. discloses the thin film surface acoustic wave (SAW) die of claim 1 further comprising a thermal dielectric material (item 440) on the bonding layer surrounding the thin film piezoelectric island (Fig 4 and Paragraph 45).
With respect to claim 3, Castex et al. discloses the thin film surface acoustic wave (SAW) die of claim 2, wherein an average temperature coefficient of the thermal dielectric material and the thin film piezoelectric island substantially matches an average temperature coefficient of the high-resistivity substrate (Paragraphs 36-37, wherein the materials selected for these layers are the same as the claimed materials, therefore the claimed properties are also inherently the same).
With respect to claim 4, Castex et al. discloses the thin film surface acoustic wave (SAW) die of claim 2, wherein the thermal dielectric material is a low-k material (Paragraph 45).
With respect to claim 5, Castex et al. discloses the thin film surface acoustic wave (SAW) die of claim 1, wherein the thin film piezoelectric island comprises lithium tantalite or lithium niobite (Paragraph 36).
With respect to claim 6, Castex et al. discloses the thin film surface acoustic wave (SAW) die of claim 1, wherein the high- resistivity substrate comprises a high-resistivity silicon (Paragraph 37).
With respect to claim 7, Castex et al. discloses the thin film surface acoustic wave (SAW) die of claim 1, wherein the bonding layer is configured to bond the thin film piezoelectric island to the high-resistivity substrate (Fig 4).
With respect to claim 8, Castex et al. discloses the thin film surface acoustic wave (SAW) die of claim 1, wherein the bonding layer comprises an oxide film (Paragraph 38).
With respect to claim 9, Castex et al. discloses an apparatus (Fig 4), comprising: a high-resistivity substrate (item 410); a bonding layer (item 430) on the high-resistive substrate (Fig 4); and a plurality of thin film piezoelectric islands (items 420) on the bonding layer (Fig 4).
With respect to claim 10, Castex et al. discloses the apparatus of claim 9, wherein the plurality of thin film piezoelectric islands is isolated from each other by a plurality of trenches (items 440).
With respect to claim 11, Castex et al. discloses the apparatus of claim 9 further comprising a plurality of thermal dielectric materials (items 440, Paragraph 45) on the bonding layer surrounding each of the plurality of thin film piezoelectric islands (Fig 4).
With respect to claim 12, Castex et al. discloses the apparatus of claim 11, wherein an average temperature coefficient of the plurality of thermal dielectric materials and the plurality of thin film piezoelectric island substantially matches an average temperature coefficient of the high- resistivity substrate (Paragraphs 36-37, wherein the materials selected for these layers are the same as the claimed materials, therefore the claimed properties are also inherently the same).
With respect to claim 13, Castex et al. discloses the apparatus of claim 11, wherein the thermal dielectric material is a low-k material (Paragraph 45).
With respect to claim 14, Castex et al. discloses the apparatus of claim 9, wherein each of the plurality of thin film piezoelectric islands comprises lithium tantalite or lithium niobite (Paragraph 36).
With respect to claim 15, Castex et al. discloses the apparatus of claim 9, wherein the high-resistivity substrate comprises a high- resistivity silicon (Paragraph 37).
With respect to claim 16, Castex et al. discloses the apparatus of claim 9, wherein the bonding layer is configured to bond the plurality of thin film piezoelectric islands to the high-resistivity substrate (Fig 4).
With respect to claim 17, Castex et al. discloses the apparatus of claim 9, wherein each of the plurality of thin film piezoelectric islands is configured to be a thin film surface acoustic wave (SAW) device (Paragraphs 39 and 45).
With respect to claim 18, Castex et al. discloses the apparatus of claim 9, wherein the bonding layer comprises an oxide film (Paragraph 38).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onishi et al. (US 6,426,583) discloses a piezoelectric SAW device having a high-resistivity substrate, bonding layer, and thin film piezoelectric island.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837